EXHIBIT 10.41
 
 
 
Non-Disclosure Agreement
 
This Non-Disclosure Agreement (this “Agreement”) is made and entered into as of
August 1, 2013 (the “Effective Date”) by and between Touchpoint Metrics,
Inc.  (“Touchpoint Metrics”), a California corporation with a principal address
of 201 Spear Street, Suite 1100, San Francisco, California, 94105, and Ashley
Garnot an individual with a principal address of 545 Granada Cresent, North
Vancouver, BC, Canada V7N3A7 (“Consultant”).  Touchpoint Metrics and Consultant
may be referred to herein individually as a “Party” and collectively as the
“Parties”.
 
WHEREAS, Touchpoint Metrics and Consultant desire to enter into a mutually
beneficial business relationship pursuant to which Touchpoint Metrics may engage
Consultant, as an independent contractor, to perform certain services requested
by Touchpoint Metrics from time to time, including services as part of or in
connection with services that Touchpoint Metrics has agreed to provide to one or
more of its Clients (the “Relationship”);
 
WHEREAS, during the course of discussions between Touchpoint Metrics and
Consultant regarding the Relationship (the “Discussions”), and during the
Relationship, Consultant will occupy a position of trust and confidence due to
the Discussions and the Relationship, and Consultant will have access to
Proprietary Information or may develop or work on the development of Proprietary
Information;
 
WHEREAS, the success of the business Touchpoint Metrics and its Affiliates
(individually and collectively, “Company”) depends upon safeguarding all Company
Proprietary Information; and
 
WHEREAS, Touchpoint Metrics would not enter into the Discussions or the
Relationship without Consultant’s commitment to the agreements and covenants
contained in this Agreement.
 
NOW, THEREFORE, as a condition of, as a material inducement for, and in
consideration of, the Discussions and the Relationship, and, additionally, in
consideration of Consultant’s access to trade secrets, proprietary information,
and other confidential information and client relationships, and Consultant’s
receipt of compensation hereafter paid to Consultant in connection with the
Relationship, the recitals, agreements, and covenants contained in this
Agreement, and other good and valuable consideration the receipt and sufficiency
of which Touchpoint Metrics and Consultant acknowledge, and in recognition of
Consultant’s position of trust and confidence due to the Discussions and the
Relationship, Touchpoint Metrics and Consultant agree as follows:
 
1. Definitions.
 
Except as otherwise indicated above, capitalized terms used in this Agreement
shall have the following definitions:
 
1.1. “Affiliate” means, with respect to any Person, any Person that, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such person or entity; and the term “control” and
its derivatives means, with respect to any person or entity, the power to direct
or cause the direction of management or policies of such person or entity,
whether through the ownership of voting securities, by contract, or otherwise.
 
1.2. “Client” means any Person to whom or for whom Company markets, sells,
performs, provides services, or otherwise does business during the Discussions
or the Relationship or within two (2) years following the expiration or
termination of the Relationship.
 
1.3. “Intellectual Property” means all Inventions (whether or not patentable),
Trade Secrets, works of authorship (whether or not copyrightable) and other
works, patents, copyrights, trademarks, trade names, know-how, and ideas or
concepts, and all improvements, modifications, and additions to any of the
foregoing.
 
1.4. “Introduced Client” means any Client or Client contacts on whom Consultant
calls, with whom Consultant contacts or becomes acquainted, or of whom
Consultant learns during the Discussions or the Relationship.
 
 
Touchpoint Metrics Proprietary and Confidential
Rev. 042012
 
Page1of 5

--------------------------------------------------------------------------------

 
 
 
 
 
1.5. “Inventions” means all new discoveries, innovations, programs, machines,
methods, processes, uses, compositions of matter, apparatuses, and data or
designs, and all improvements, modifications, and additions to any of the
foregoing, and is not limited to the definition contained in the U.S. patent
laws.
 
1.6. “Person” means any individual or any firm, partnership, corporation,
company, trust, or other association or entity.
 
1.7. “Proprietary Information” means all information treated and/or maintained
by Company or any other Person as confidential and proprietary, whether oral or
written or in tangible or intangible form, and whether or not it is designated
or otherwise marked as confidential or proprietary, including Intellectual
Property and other property rights, as well as business, financial, or technical
information, such as (but not limited to) information related to Company’s
present and future methodologies; business, development, research, and marketing
plans, concepts, and results; strategies; products and services; financial
information; customers, customer lists, and customer relationships; suppliers;
employees; pricing; volume estimates; market testing; specifications;
configurations; designs; drawings; apparatuses; sketches; software; hardware;
other data and information; and any and all other confidential or proprietary
business information and interests protectable under applicable law.
 
1.8. “Company Proprietary Information” means the Proprietary Information of
Company, Clients, and any of their respective Affiliates and Suppliers.
 
1.9. “Supplier” means any Person who is a vendor, contractor, or licensor.
 
1.10. “Trade Secrets” means all concepts, information, data, ideas, formulae,
patterns, devices, unpatented Inventions, or compilations of information or data
used in Company’s business that:   (i) relate to the development, production,
sale, or licensing of Company’s goods, products, customers, contracts, or
services; (ii) relate to the administration, business plans, or finances of
Company, or (iii) otherwise give Company a competitive advantage; and that are
not generally known to, lawfully possessed by, and/or readily ascertainable by
others who have no obligation to maintain its confidentiality.
 
2. Confidentiality.
 
2.1. Ownership; Nondisclosure.  Consultant agrees that Consultant’s relationship
with Company does not vest in Consultant any interest in any Company Proprietary
Information, other than the right to use Company Proprietary Information in the
regular course of the Discussions or as necessary to perform Consultant’s duties
and obligations under any written agreement with Company relating to the
Relationship in accordance with the terms and conditions of such agreement, and
that the use or duplication of Company Proprietary Information in any other
business or for any other purpose would constitute an unfair method of
competition.  Consultant acknowledges and agrees that all Company Proprietary
Information, regardless of whether or when created or received by Consultant,
belongs to Company, a Client, or any of their respective Affiliates or
Suppliers, may contain trade secrets belonging to Company, a Client, or any of
their respective Affiliates or Suppliers, and is disclosed to Consultant or
authorized for Consultant’s use solely on the condition that Consultant agree,
and Consultant hereby does agree, that Consultant:  (i) will not use Company
Proprietary Information, directly or indirectly, in any other business or
capacity or for Consultant’s own or any other Person’s benefit or purpose,
except as permitted by this Agreement or as authorized in writing by Company;
(ii) will maintain the absolute confidentiality of Company Proprietary
Information during and after the term of the Discussions, the Relationship, and
at any later time; (iii) will not make unauthorized copies of any portion of
Company Proprietary Information disclosed in written form or any other form that
may be copied or duplicated; and (iv) will adopt and implement all reasonable
procedures that either Company or any Client may prescribe from time to time to
prevent unauthorized use or disclosure of Company Proprietary Information,
including restrictions on disclosure to Company employees or Suppliers, and the
use of non-disclosure and non-competition agreements that Company or any Client
may prescribe or approve for Consultant’s shareholders, partners, members,
officers, managers, directors, employees, independent contractors, agents, or
representatives who may have access to Company Proprietary Information.
 
 
Touchpoint Metrics Proprietary and Confidential
Rev. 042012
 
Page2of 5

--------------------------------------------------------------------------------

 
 
 
 
 
2.2. Third Parties’ Rights.  Consultant agrees not to use or disclose to Company
or induce or cause Company to use any Proprietary Information belonging to any
Person without the prior written consent of that Person.  If Consultant uses
Consultant’s own Inventions, Trade Secrets, or other Proprietary Information, by
doing so, Consultant automatically confers on Company the unrestricted right to
use freely all of those matters used.
 
2.3. Use And Return. Consultant agrees that all Company Proprietary Information
and all other information, documents, and things (such as, but not limited to,
programs, software, files, documentation, reports, lists, computers,
peripherals, books, manuals, supplies, equipment, e-mail messages, and voice
mail messages) that Consultant make or that come into Consultant’s possession by
reason of the Discussions or the Relationship are the property of Company, a
Client, or their respective Affiliates or Suppliers (and are not Consultant’s
property).  Consultant agrees that Consultant will not use them in any way
except in the regular course of the Discussions or as necessary to perform
Consultant’s duties and obligations under any written agreement with Company
relating to the Relationship in accordance with the terms and conditions of such
agreement, and Consultant agrees that Consultant will return them to Company
promptly upon request of Company.  Consultant agrees that Consultant will not
take, reproduce, or retain originals of any Company Proprietary Information or
any information, documents, or things of Company, any Client, or any of their
respective Affiliates without the express written permission of Company.
 
2.4. Unauthorized Disclosure.  Consultant shall notify Company immediately upon
the discovery of any unauthorized use or disclosure of any Company Proprietary
Information, and will cooperate with Company in every reasonable way to assist
Company in regaining possession of the Proprietary Information and in preventing
its further unauthorized use or disclosure.
 
2.5. Compelled Disclosure.  If Consultant is required to disclose any Company
Proprietary Information by order of a court or other legal authority, or by
operation of law, Consultant will give Company prompt written notice thereof,
and will consult and cooperate with Company and provide reasonable assistance as
requested by Company in its efforts to prevent or narrow the disclosure or to
obtain a protective order, decree, or other reliable assurance that confidential
treatment will be accorded the information disclosed.  To the fullest extent
permitted by law Consultant will continue to protect as confidential and
proprietary under this Agreement all Proprietary Information disclosed in
response to a court order, subpoena, regulation, or other process of law.
 
2.6. No Expectation of Privacy.  Consultant agrees that Consultant has no
expectation of privacy with respect to Company’s telecommunications, software,
networking, or information processing systems (including computer files,
e-mails, and voice mail messages), and that Consultant’s activity and any files
and messages on or using any of these systems may be monitored at any time
without notice.
 
2.7. Additional Obligations. Consultant acknowledges that Company may, from time
to time, enter into or renew agreements with other Persons, including federal,
state, and local governments or agencies thereof, related to the Relationship
that impose certain obligations or restrictions on Company regarding Proprietary
Information or other information identified in those agreements.  Consultant
agrees to be bound by all such obligations and restrictions and to take all
action necessary to honor the obligations of Company thereunder, including
signing such confidentiality, non-disclosure, and other agreements as may be
required by other Persons or third parties as a condition to Company obtaining
or using Proprietary Information or other information identified in those
agreements.  Consultant further acknowledges that in connection with the
Discussions or the Relationship, Consultant may come into possession or
knowledge of the Proprietary Information of another Person in the absence of any
agreement with that Person regarding such information, and Consultant agree that
in such event Consultant will protect and maintain the confidentiality of such
Proprietary Information to the same extent as Consultant is obligated to protect
and maintain the confidentiality of Company Proprietary Information under this
Agreement and subject to the same restrictions on disclosure and use of Company
Proprietary Information set forth in this Agreement.
 
2.8. Competitive Use. Consultant agrees not to use any Company Proprietary
Information or any other property of Company, any Client, or any of their
respective Affiliates or Suppliers to compete with Company, either directly or
indirectly, in any manner, during or after the Discussions or the Relationship
at any time.
 
 
Touchpoint Metrics Proprietary and Confidential
Rev. 042012
 
Page3of 5

--------------------------------------------------------------------------------

 
 
 
 
 
3. Disclaimer.  PROPRIETARY INFORMATION IS PROVIDED OR OTHERWISE MADE AVAILABLE
BY COMPANY HEREUNDER "AS IS", AND COMPANY MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED, OR OTHERWISE, REGARDING THE ACCURACY OR
COMPLETENESS OF ANY PROPRIETARY INFORMATION.  NEITHER COMPANY NOR ANY OF ITS
AFFILATES, SUPPLIERS, OR CLIENTS SHALL BE LIABLE OR RESPONSIBLE FOR ANY ERRORS
OR OMISSIONS IN, OR ANY DECISIONS MADE BY YOU IN RELIANCE ON, ANY PROPRIETARY
INFORMATION DISCLOSED OR OTHERWISE MADE AVAILABLE UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
 
4. Survival.  The provisions of this Agreement will survive any termination of
the Discussions or the Relationship for any reason, regardless of the reason or
reasons for termination, and whether such termination is voluntary or
involuntary on Consultant’s part.  Consultant agrees to allow Company to
communicate Consultant’s obligations under this Agreement to any third party.
 
5. Assignment; Succession.  This Agreement shall not be assignable by
Consultant, and any attempt by Consultant to assign this Agreement in whole or
in part shall be void and of no force or effect.   This Agreement may be
assigned by Company without any restriction of any kind.  The provisions of this
Agreement inure to the benefit of, and are binding upon, Consultant’s heirs,
representatives, executors, successors, assigns, and administrators, and shall
inure to the benefit of Company and its representatives, successors, and
assigns.
 
6. Governing Law; Jurisdiction and Venue.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California without
reference to the conflict of law provisions thereof.  The Parties consent and
submit to the exclusive jurisdiction and venue of the state courts located in
Marin County, California and the federal courts located in San Francisco County,
California for any dispute relating to the terms, interpretation, or performance
of this Agreement.
 
7. Waiver or Modification.   No waiver or modification of this Agreement or of
any covenant, condition, or limitation contained herein shall be valid unless in
writing and duly executed by the Party to be bound thereby.  Furthermore, no
evidence of any modification or waiver shall be offered or received as evidence
in any proceeding, arbitration, or litigation between the parties arising out of
or affecting this Agreement or the rights or obligations of any Party hereunder,
unless such waiver or modification is in writing, duly executed as
aforesaid.  The provisions of this Section may not be waived except as set forth
herein.  No failure of any Party to exercise any power given such Party
hereunder or to insist upon strict compliance by any Party with its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof, shall constitute a waiver of any Party’s right to demand exact
compliance with the terms hereof.
 
8. Severability. If any provision of this Agreement is found to be unenforceable
by a court of competent jurisdiction, the remainder will be enforced as fully as
possible, and the court shall have the power to modify the provision to the
extent required to permit its enforcement in a manner most closely representing
the intention of the Parties as expressed herein.
 
9.  Interpretation; Headings.  This Agreement was the joint, negotiated product
of the Parties. Therefore, neither Party shall advance a position that any
provision hereof should be more strictly construed against the other Party on
the basis that such other Party prepared such provision.  As used in this
Agreement, the term “including” shall mean “including, without limitation”, and
the term “includes” shall mean “includes, without limitation”.  The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the interpretation of this Agreement.  Recitals are
incorporated into this Agreement in their entirety by this reference.
 
10. Remedies; Cumulative Rights.   Consultant acknowledges and agrees that any
actual or threatened breach of this Agreement will cause irreparable harm to
Company for which damages would not be an adequate remedy, and, therefore,
Company will be entitled to temporary and permanent injunctive relief with
respect thereto in addition to any other remedies, including monetary damages
and/or punitive damages.  If any action is brought to enforce any provision of
this Agreement, the prevailing Party shall be entitled to recover reasonable
costs and attorneys’ fees.  Unless otherwise provided herein, all rights,
powers, privileges, and remedies conferred upon the Parties by law, this
Agreement, or otherwise shall be cumulative.
 
 
Touchpoint Metrics Proprietary and Confidential
Rev. 042012
 
Page4of 5

--------------------------------------------------------------------------------

 
 
 
 
 
11. Complete Agreement.  This Agreement represents the entire agreement between
the Parties regarding its subject matter, and supersedes all prior arrangements,
contracts, or understandings between the Parties relating to or concerning the
subject matter hereof.  No representations, warranties, inducements, or oral
agreements have been made by the Parties except as expressly set forth herein.
 
12. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.  Delivery of an executed counterpart of a signature page to
this agreement by facsimile or other electronic means shall be effective as
delivery of a mutually-executed counterpart to the Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.
 
Consultant
 
By:   ASHLEY GARNOT
 
Name:   Ashley Garnot
 
Title:   __________________________________
 
Date:_   8/7/2013________________________

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Touchpoint Metrics Proprietary and Confidential
Rev. 042012
 
 
 

 
 
Page5of 5

--------------------------------------------------------------------------------

 
